Citation Nr: 1037792	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-34 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a right knee 
disability.

2.	Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a left knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to 
December 1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

In an August 2010, statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew the appeal of the 
issues of whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for left and 
right knee disabilities.


CONCLUSION OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a left knee disability.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.	The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a right knee disability.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).  The appellant has withdrawn the issues of whether 
new and material evidence has been submitted to reopen claims of 
entitlement to service connection for left and right knee 
disabilities; hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review these issues and the appeal 
is dismissed.


ORDER

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a left 
knee disability is dismissed.

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
right knee disability is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


